ORDER
This matter is before us by virtue of notice of appeal from the decision of the Court of Appeals recorded at 46 N.C. App. 714, 226 S.E. 2d 42 (1980). The Respondent Board of Education has moved to dismiss the appeal for lack of a substantial constitutional question. Alternatively, petitioner petitions our discretionary review of the Court of Appeals’ decision pursuant to G.S. 7A-31.
Our review of the record reveals that the Buncombe County Board of Education made no findings of fact or conclusions of law upon which to base its decision.
The decision of the Court of Appeals is therefore vacated. That court is directed to remand to the Superior Court, Buncombe County, which said court shall remand to the Buncombe County Board of Education to make findings of fact and conclusions of law as required by law.
This order shall be printed in the official reports of decisions of this Court.
Done by the Court in conference, this 15th day of August 1980.
CARLTON, J.
For the Court